 1
 2
 3                                                                         JS -6
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
   ORIGEN CAPITAL INVESTMENTS II,
11 LLC, a Massachusetts limited liability   Case No. CV 20-2384-MWF (SKx)
   company;
12                                          ORDER GRANTING STIPULATION
                Plaintiff,                  FOR DISMISSAL WITH
13                                          PREJUDICE, APPROVAL OF
         v.                                 SETTLEMENT AND RETENTION
14                                          OF JURISDICTION
   CARLOS D. DEMATTOS AKA
15 CARLOS MIGUEL DIDIER DE
   MATTOS FERNANDES AKA
16 CARLOS DIDIER DEMATTOS, an
   individual; DANIEL M DEMATTOS, an
17 individual; MATTHEW D DEMATTOS,
   an individual; ELENA DEMATTOS, an
18 individual; MARCOS M DEMATTOS,
   an individual and as Trustee of the
19 DEMATTOS MARCOS TRUST, the
   DEMATTOS 2012 TRUST, and the
20 DEMATTOS INDUSTRIAL TRUST;
   and DOES 1 through 10, inclusive,
21
                Defendants.
22
23
24
25
26
27
28

     2530/027412-0028
                                                   ORDER ON STIPULATED REQUEST FOR
     16633920 1 a06/30/21                       DISMISSAL; Case No. CV 20-2384-MWF (SKx)
 1             The Stipulation of the Parties, Plaintiff Origen Capital Investments II, LLC
 2 (“Plaintiff”) and Defendants Carlos D. DeMattos, Daniel M. DeMattos, Matthew
 3 D. DeMattos, Elena DeMattos, and Marcos M. DeMattos (individually and as
 4 Trustee of the DeMattos Marcos Trust, DeMattos 2012 Trust, and the DeMattos
 5 Industrial Trust) (collectively, “Defendants”) for approval of the settlement
 6 agreement, dismissal with prejudice of this proceeding and for this Court to retain
 7 jurisdiction to enforce the Settlement Agreement having been presented to the
 8 Court and good cause appearing therefore,
 9             It Is Hereby Ordered As Follows:
10             1.           The Settlement Agreement, a true and correct copy of which is
11 attached hereto as Exhibit 1 is approved.
12             2.           This case is hereby dismissed with prejudice.
13             3.           Notwithstanding dismissal of this case with prejudice, pursuant to
14 Kokkonen v. Guardian Life Insurance Co. of America, 511 U.S. 375 (1994), this
15 Court shall retain jurisdiction subsequent to this dismissal for the purpose of
16 enforcing the Parties’ Settlement Agreement.
17             4.           Except in the event that the Court must enforce the Parties’ Settlement
18 Agreement, each party shall bear its own fees and costs associated with this action.
19             IT IS SO ORDERED.
20
21 Dated: June 30, 2021
                                                     MICHAEL W. FITZGERALD
22                                                   United States District Judge
23
24
25
26
27
28

     2530/027412-0028
                                                                    ORDER ON STIPULATED REQUEST FOR
     16633920 1 a06/30/21                               -2-      DISMISSAL; Case No. CV 20-2384-MWF (SKx)
